UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1988




In Re:   VICTOR PERKINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:09-hc-02073-BO)


Submitted:   October 15, 2009               Decided:   October 19, 2009


Before SHEDD and AGEE, Circuit Judges. *


Petition denied by unpublished per curiam opinion.


Victor Perkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

           Victor      Perkins     petitions    for    a    writ    of     mandamus,

alleging the district court has unduly delayed acting on his

petition for a writ of habeas corpus.                 He seeks an order from

this court directing the district court to act.                     Our review of

the docket sheet reveals that after Perkins filed the petition

in this court, the magistrate judge returned the habeas corpus

petition     to     Perkins    for    failing    to    include       an     original

signature.          Accordingly,     because    the   magistrate          judge    has

recently acted upon Perkins’ case, we deny the mandamus petition

as moot.      We grant leave to proceed in forma pauperis.                          We

dispense     with     oral    argument   because      the    facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         2